Citation Nr: 0833676	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for patellofemoral 
syndrome right knee.

2.	Entitlement to service connection for patellofemoral 
syndrome left knee.

3.	Entitlement to service connection for residuals of 
lumbar spine surgery with degenerative joint disease at L5-
S1.

4.	Entitlement to an initial compensable rating for 
residuals of a left great toe fracture.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
residuals, left great toe fracture with a noncompensable 
rating effective May 31, 2002, and denied each of the 
remaining claims. The veteran appealed this decision, 
including the initial evaluation for the left great toe 
fracture. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).  
 
The Board remanded the case in June 2003, and again in May 
2004. While this appeal was pending, in July 2003, the 
veteran testified at a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board. A transcript of the 
proceeding is on file. 

In a November 2005 decision, the Board denied claims then on 
appeal for service connection for residuals of a right foot 
injury, gastroenteritis, diverticulosis and a skin disorder. 
The Board remanded the remaining claims to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for 
further development. The RO/AMC has since returned these 
matters to the Board for appellate review.  
FINDINGS OF FACT

1.	The preponderance of the competent evidence is against 
finding that the veteran's patellofemoral syndrome of both 
knees is causally related to his service.

2.	The preponderance of the competent evidence is against 
finding that the veteran has residuals of lumbar spine 
surgery that are causally related to his service.

3.	From May 31, 2002 to August 13, 2007, the veteran's 
service-connected residuals of a left great toe fracture did 
not involve moderate foot injury, or severe hallux valgus or 
hallux rigidus. 

4.	Since August 14, 2007, the veteran has had anterior 
metatarsalgia of the left foot.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
patellofemoral syndrome right knee, are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2007).

2.	The criteria for a grant of service connection for 
patellofemoral syndrome left knee, are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2007).

3.	The criteria for a grant of service connection for 
residuals of lumbar spine surgery with degenerative joint 
disease at L5-S1 are not met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.655 (2007).

4.	The criteria for an initial compensable rating for 
residuals of a left great toe fracture from May 31, 2002 to 
August 13, 2007 were not met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.655, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276-5284 (2007).

5.	Since August 14, 2007, the criteria for 10 percent 
rating, but no higher, for residuals of a left great toe 
fracture have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.655, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5276-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2007), 
prescribes several requirements         as to VA's duty to 
notify and assist a claimant with the evidentiary development 
of a pending claim for compensation or other benefits. 
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied  and compliant notice was not previously provided. See 
Mayfield v. Nicholson,     444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007),       that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. §  3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Pertaining to the claim for an initial compensable rating for 
residuals of a left great toe fracture, a claim-specific VCAA 
notice was not required. Generally, where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a NOD with the RO's 
decision as to the assigned initial rating does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.         The claimant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here, the RO apprised the veteran of the 
requirements of the VCAA through July 2002 correspondence as 
to his then-pending claim for service connection for 
residuals of a left great toe injury. As a result, VCAA-
compliant notice on the issue of an initial disability rating 
after service connection was granted was not required. 

The July 2002 and June 2007 notice correspondence, in 
addition to the May 2003 Statement of the Case (SOC) and 
later Supplemental Statements of the Case (SSOCs) explained 
what evidence was required to substantiate the remaining 
claims for service connection. The VCAA notice set forth the 
joint obligation between VA and the veteran to obtain 
pertinent evidence and information, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). While the veteran has not been afforded 
notice of the requirements to establish an initial disability 
rating and effective date as provided in the Dingess/Hartman 
decision, since the Board is denying the claims for service 
connection on the merits, the absence of such notice has not 
had a prejudicial impact on adjudicating the appeal. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this instance, the July 2002 notice letter preceded 
issuance of the January 2003 rating decision on appeal. The 
June 2007 correspondence did not meet the criteria for timely 
notice. However, the veteran has had the opportunity to 
respond before issuance of the July 2007 and May 2008 SSOCs 
continuing the denial of his claims for service connection. 
There is no indication of further available information or 
evidence to obtain. Thus, the veteran has had the full 
opportunity to participate in the adjudication of these 
claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has taken appropriate action to comply with the duty 
to assist the veteran through obtaining VA outpatient records 
and records of private medical treatment. The veteran has 
undergone a VA examination. See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). The RO scheduled more recent 
examinations. The veteran did not report for these 
examination appointments, and has not requested to have them 
rescheduled. In July 2003, the veteran testified at a 
videoconference hearing before a Veterans Law Judge who has 
since retired from the Board. In a May 2005 letter, the Board 
inquired of the veteran whether he wanted an additional 
hearing before the Veterans Law Judge deciding this case. See 
38 C.F.R. § 20.707. He did not respond that he wanted another 
hearing in this matter. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Service Connection 

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2007).

As the competent evidence weighs against concluding that 
diagnosed bilateral patellofemoral syndrome, or current 
lumbar surgery residuals are due to an incident of the 
veteran's service, the claims will be denied. 

The prior November 2005 remand directed that the RO/AMC 
schedule another VA examination to assist in resolving these 
claims. The examination was scheduled for May 2007 at the 
Birmingham, Alabama VA Medical Center (VAMC) and the veteran 
cancelled it requesting an alternate location at the Memphis, 
Tennessee VAMC. The following month the RO responded that 
this was not feasible. The examination was rescheduled for 
later that month and the veteran failed to appear. He has not 
since offered a good cause justification for not reporting, 
or otherwise requested that the examination be rescheduled. 
Under these circumstances, his claims must be rated based on 
the evidence of record. 38 C.F.R. § 3.655(b).
 
A.	Patellofemoral Syndrome

Service treatment history indicates that in August 1974 the 
veteran obtained treatment for problems of the bilateral 
knees. The assessment was no fracture, probably weakness. The 
physician prescribed use of a therapeutic bandage. The report 
of a June 1977 examination for separation noted a right knee 
injury with cramps.

The veteran has also testified during the July 2003 Board 
videoconference hearing as to a knee injury in service when 
he fell down a stairwell during a period of training in Fort 
Ord, California.

Following separation from service a May 1989 private 
hospitalization report for unrelated symptoms states a 
history of an operation for a gunshot wound of the right leg. 
Clinical records from a Dr. B.K., indicate in April and 
November 1996 reported pain in both legs.

The December 1999 report from a private orthopedic clinic 
states an assessment of knee pain secondary to osteoarthritis 
and previous injury. 

On VA orthopedic examination in October 2002 the veteran 
recalled having knee problems while in service although no 
definite injury. He stated he used to be a truck driver and 
operating the clutch with the left leg bothered the knee. He 
described recurrent pain and swelling of the knees and giving 
way. The impression was patellofemoral syndrome of the knees. 

A December 2002 VA outpatient record indicates knee pain, 
with prior motor vehicle accidents in 1979 and 1997.

A July 2003 VA pain clinic report indicates the veteran's 
description of pain in the knees and feet. The etiology of 
pains was listed as including injured knees and feet during 
service.

The competent and probative evidence does not support the 
conclusion that the diagnosed bilateral patellofemoral 
syndrome was caused by an incident of service. Given the 
absence of diagnosis of a chronic knee disorder in service, 
evidence of continuous symptoms from initial injury to the 
present would be essential. 38 C.F.R. § 3.303(b). See also, 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (the elements 
of in-service incurrence of a disease or injury, and an 
association between that and a present diagnosed disability 
may be substantiated through a demonstration of continuity of 
symptomatology); Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Here, there is a lapse of more than a decade from 
service discharge until the first documented post-service 
symptoms, as well as several intercurrent injuries as 
plausible causes of or contributors to a bilateral knee 
disorder.

There are no medical opinions of record conclusively linking 
patellofemoral syndrome to service. To the extent a July 2003 
VA clinical record noted knee and foot injuries in service as 
a factor in the veteran's joint pains, this appears to have 
been a restatement of his reported history, without reviewing 
the medical history in the claims folder. See e.g., LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (information simply 
recorded by a medical examiner unenhanced by additional 
comment does not on its own constitute competent medical 
evidence). See also, Bielby v. Brown, 7 Vet. App. 260, 268 
(1994) (emphasizing expert review of the veteran's records in 
offering a well-supported medical opinion). There is 
documented evidence of a right knee injury in service, and 
the veteran's own assertions of precipitating incidents. See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 
As indicated, however, attempts to conduct a VA examination 
to determine if his knee disorders are service-related were 
unsuccessful. While the veteran is competent to describe 
events from service, as a layperson he cannot on his own 
offer an opinion linking a current disability to these 
incidents. See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the balance of the evidence on the issue of 
causation weighs against the claim. Since the preponderance 
of the competent evidence is unfavorable, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.	Residuals of Lumbar Spine Surgery

Service treatment records reflect that in March 1977 the 
veteran was evaluated for complaints of lower back pain, two 
weeks in duration. Physical examination indicated full range 
of motion, good alignment, and no spasm. The impression was 
lower back strain due to obesity and poor conditioning. The 
veteran's June 1977 separation examination stated he had a 
low back problem.

An August 1989 private clinical report from a Dr. B.K. refers 
to complaints of left lower quadrant and left lower back 
pain. The evaluating physician diagnosed a left lower back 
muscle strain in February 1990. In July 1990, the diagnosis 
was chronic lumbar strain. A March 1991 consultation 
indicates a history of a bulging vertebral disc with surgery 
recommended. A February 1997 x-ray report revealed some large 
hypertrophic spurs at the T11-12 and T12-L1 levels, and very 
slight anterior narrowing at the T12-L1 vertebra. There were 
ongoing assessments of lower back pain through 1998.

A May 1992 MRI of the lumbar spine completed at N.M. Medical 
Center indicated normal results.

An April 1997 hospitalization report for abdominal pain noted 
the presence of chronic mechanical low back pain. 

A March 2000 report from an orthopedic clinic indicates an 
assessment of generalized osteoarthritis, secondary to 
previous injuries. 

On VA examination in October 2002 the veteran described 
chronic low back pain varying in severity, aggravated by 
activities such as bending and lifting, and radiating into 
the left leg down to the foot. He stated he was originally 
injured when he fell out of a hovering helicopter while 
climbing a ladder approximately twenty feet above the ground. 
He indicated he did not seek medical attention, and continued 
to have low back pain afterwards. After discharge the 
situation was complicated somewhat by the fact that he 
sustained a gunshot wound in the right hip and leg region. 
The impression was lumbar strain, history of injury, and 
deteriorating disc per history.

A December 2002 VA outpatient treatment note indicates 
degenerative joint disease, with prior motor vehicle 
accidents in 1979 and 1997.

A July 2003 VA pain clinic report indicates reported pain in 
the lumbar spine. The etiology of pain was listed as lumbar 
pain after fall while on active duty.

A September 2006 VA outpatient report refers to continuing 
low back pain, osteoarthritis, and degeneration of 
intervertebral discs. 

Based on the above there is an absence of treatment for a 
back disorder of more than a decade between service and the 
August 1989 post-service record of evaluation for lower back 
pain. As the veteran did not have a diagnosed chronic back 
disorder in service, continuity of symptomatology from 
service would be required. See again, 38 C.F.R. § 3.303(b). 
There is not a definitive medical opinion to substantiate the 
claim. The October 2002 VA examiner's impression of lumbar 
strain with a history of injury did not clarify whether the 
precipitating injury was from service or occurred afterwards. 
The July 2003 VA report of lumbar pain after a fall in active 
duty also reflects restatement of the veteran's reported 
history. Notably, his service records comment on a low back 
strain. These records do not further provide evidence to 
corroborate the type of injury he has described of having 
fallen from a hovering helicopter. There are no additional 
medical opinions on file to substantiate the claimed etiology 
of a back disorder. As a result, the evidence of record does 
not establish a link between a lower back disorder and the 
veteran's service.

For these reasons, the claim for service connection for 
residuals of lumbar surgery is being denied. The 
preponderance of the competent evidence is unfavorable, and 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Initial Compensable Rating for Residuals of Left Great Toe 
Fracture

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R.             
§ 4.1 (2007). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. Generally,       the degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 
38 C.F.R. § 4.1.


Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms flare up such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The January 2003 rating decision on appeal granted service 
connection and assigned an initial noncompensable (0 percent) 
rating for residuals of a left great toe fracture, effective 
May 31, 2002. The disorder was evaluated based on 38 C.F.R. § 
4.71, Diagnostic Code 5284, pertaining to foot injuries.

Under that Diagnostic Code 5284, a 10 percent rating is 
assigned for moderate foot injuries, a 20 percent rating is 
assigned for moderately severe foot injuries, and a 30 
percent rating is assigned for severe foot injuries. With 
actual loss of use of the foot, a 40 percent rating is 
warranted. The words "moderate," "moderately severe," and 
"severe" are not defined in Diagnostic Code 5284. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.

Other relevant diagnostic codes include Diagnostic Code 5278 
for claw foot (pes cavus), acquired, under which this 
disorder if slight in severity, will warrant a noncompensable 
rating. A 10 percent evaluation requires evidence of the 
great toe dorsiflexed, with some limitation of dorsiflexion 
at ankle, and definite tenderness under the metatarsal heads, 
whether unilateral or bilateral.

Diagnostic Code 5279 provides for a 10 percent evaluation for 
metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral. 

Diagnostic Code 5280 indicates that hallux valgus, 
unilateral, is to be rated as 10 percent disabling, if 
operated upon with resection of metatarsal head, or if 
severe, and equivalent to amputation of the great toe. 
 
Hallux rigidus, unilateral, severe, under Diagnostic Code 
5281, is to be rated as analogous to Diagnostic Code 5280 for 
hallux valgus, with the same 10 percent rating permitted. See 
38 C.F.R. § 4.71a.

The report of an October 2002 VA orthopedic examination 
indicated the veteran complained of pain present on the top 
of the left foot, and stated that weightbearing was sometimes 
painful. A left foot examination revealed no evidence of 
redness, heat, swelling, or tenderness. There did appear to 
be some dorsal soft tissue thickening. The great toe 
metatarsophalangeal (MP) joint had 15 degrees of dorsiflexion 
bilaterally. Plantar flexion was 25 degrees bilaterally. 
There was no pain on motion or tenderness of the left foot. 
On neurological evaluation of the lower extremities no focal 
strength deficits were noted, and reflexes were intact at the 
knees and ankles. The impression was history of fracture of 
left great toe with minimal findings at this time. 

An accompanying foot x-ray showed normal bone density, with 
no acute injury seen. There were small osteophytes at the 
distal first metatarsal with mild narrowing of the 
interphalangeal joint of the great toe, and mild hallux 
valgus deformity. Joint spaces were otherwise normally 
maintained.   

While an orthopedic examination was scheduled to provide a 
more detailed depiction of the service-connected left foot 
disability the veteran did not report. Since the claim for a 
higher initial rating is one for original compensation it 
must be evaluated on the existing evidence of record. 38 
C.F.R. § 3.655(b).


An x-ray report of March 2007 indicated hallux valgus 
deformity. There was narrowing of the joint space at the 
first MP joint with spurring of the joint. These findings had 
increased from the prior study. There was narrowing of the 
interphalangeal joint of the great toe with slight spurring. 
These findings were stable from the prior study. The 
impression was hallux valgus deformity with degenerative 
change of the first MP joint and interphalangeal joint of the 
great toe.

On an August 2007 VA podiatry consultation the veteran's 
primary complaint was a painful big toe joint on right foot, 
and arthralgia in both feet. Objective findings consisted of 
painful first MP joints on both feet. There was limitation of 
dorsiflexion causing pain during active extension, and dorsal 
eminence present with edema and inflammation, much worse on 
the right foot. The veteran had pain and arthralgia of the 
lesser MP joints on the left side. A high arch type foot was 
noted. Posterior tibial and dorsalis pedis pulses were 
intact. Hair growth was diminished. Skin texture was normal, 
and temperature was warm. There was no claudication, edema, 
paresthesia, or pigmentary change. The assessment was hallux 
rigidus, worse on right; mild pes cavus; and metatarsalgia.

On considering the medical evidence a moderate foot injury 
under Diagnostic Code 5284 is not demonstrated. The October 
2002 VA examination indicated minimal findings associated 
with a history of fracture of the left great toe. A foot x-
ray established mild hallux valgus deformity. The August 2007 
podiatrist's report indicated a revised diagnosis of hallux 
rigidus, much worse on the right side, mild pes cavus, and 
metatarsalgia. Provided even the veteran's hallux valgus (or 
as alternately diagnosed hallux rigidus) were moderate in 
severity that does not categorically require a 10 percent 
rating under Diagnostic Code 5284. The evaluation scheme for 
foot injuries permits a 10 percent rating for severe hallux 
valgus under Diagnostic Code 5280, or for that matter hallux 
rigidus at Diagnostic Code 5281. A 10 percent rating for 
moderate foot injury based on the same would not be 
consistent with these provisions. 

Based on the remaining applicable diagnostic codes however, 
the Board notes that Diagnostic Code 5279 permits a 10 
percent rating for anterior metatarsalgia. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative 
diagnostic code than that applied by the RO may be 
appropriate under the circumstances, provided there is a 
clearly set forth basis for this determination). The August 
2007 podiatrist's assessment was in part metatarsalgia based 
on some objective finding of pain and arthralgia of the 
lesser MP joints. A March 2007 x-ray had shown narrowing of 
the joint space at the first MP joint with spurring that was 
a considered a worsening over the last study. When resolving 
reasonable doubt in the veteran's favor, these symptoms are 
sufficient to approximate the criteria for assignment of a 10 
percent rating under Diagnostic Code 5279, since the August 
14, 2007 date of the podiatric evaluation.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
The veteran has not shown that his service-connected left 
foot disability has caused him marked interference with 
employment, meaning above and beyond that contemplated by the 
current schedular rating. This disorder also has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for an initial compensable rating for 
residuals of a left great toe fracture, from May 31, 2002 to 
August 13, 2007, is denied. A 10 percent rating is granted 
from August 14, 2007 as a staged rating under the Fenderson 
decision.      To the extent any further increase in 
compensation is sought, the preponderance of the evidence is 
unfavorable, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.






ORDER

Service connection for patellofemoral syndrome right knee is 
denied.

Service connection for patellofemoral syndrome left knee is 
denied.
Service connection for residuals of lumbar spine surgery with 
degenerative joint disease at L5-S1 is denied.

An initial compensable rating for residuals of a left great 
toe fracture from May 31, 2002 to August 13, 2007 is denied.

A 10 percent rating for residuals of a left great toe 
fracture is granted from August 14, 2007, subject to the laws 
and regulations governing the payment of compensation 
benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


